Citation Nr: 0724709	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-12 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for pes 
valgus deformity of the left foot with callus over the third 
metatarsal head.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a rating in excess of 10 percent for pes valgus 
deformity of the left foot with callus over the third 
metatarsal head.  The case was before the Board in January 
2005 and November 2005 when it was remanded for additional 
development.  In January 2006, the RO increased the rating 
for pes valgus deformity of the left foot with callus over 
the third metatarsal head to 20 percent, effective March 12, 
2002.  The veteran has not disagreed with the effective date 
assigned.  In April 2007, the RO increased the rating for pes 
valgus deformity of the left foot with callus over the third 
metatarsal head to 30 percent, effective December 9, 2005.  
The veteran has not disagreed with the effective date 
assigned.  In May 2003 a hearing was held before a Hearing 
Officer at the RO.  In November 2004 a travel Board hearing 
was held before the undersigned.  A transcript of each 
hearing is associated with the claims file.


FINDING OF FACT

The veteran's pes valgus deformity of the left foot with 
callus over the third metatarsal head is manifested by 
tenderness, pain, weakness, lack of endurance, 
incoordination, fatigability and swelling in his left foot, 
pronation, and antalgic gait; factors warranting referral for 
extraschedular consideration are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for pes valgus deformity of 
the left foot with callus over the third metatarsal head is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code (Code) 5276 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letters dated in 
January 2005 and November 2006.  Although he was provided 
complete VCAA notice subsequent to the September 2002 rating 
decision appealed, he is not prejudiced by such notice timing 
defect.  He was notified of VA's duties to notify and assist 
in the development of the claim.  Both letters explained the 
evidence necessary to substantiate his claim for an increased 
rating, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  The January 
2005 letter (at page 2)  and the November 2006 letter (at 
page 2) also specifically advised the veteran to submit any 
pertinent evidence in his possession.  Furthermore, in the 
November 2006 letter, he was given notice regarding ratings 
and effective dates of awards, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He has had ample time to 
respond/supplement the record.  The claim was re-adjudicated 
after all essential notice was given.  See April 2007 
supplemental statement of the case.

Regarding VA's duty to assist, the RO arranged for VA 
examinations to evaluate the veteran's left foot disability.  
He has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.

II.  Factual Background

Service connection for plantar wart of the left foot, rated 
10 percent, was granted by a February 1974 rating decision.  
In April 1997, the disability was recharacterized as pes 
valgus deformity of the left foot with callus over the third 
metatarsal head.  

An August 2002 VA examination report notes the veteran's 
complaints of pain in his left foot with any standing or 
walking.  He denied using a cane, braces, or crutches.  
Examination revealed a large callus, which the veteran 
reported was treated with shaving.  Ranges of motion were 
full in the toes and ankles.  No obvious deformity was noted.  
There was no pain on motion, fatigue, weakness, lack of 
endurance, edema, or instability.  There was no hammertoe, 
high arch, claw foot, flat foot, or hallux valgus.  

An August 2003 VA examination report notes the veteran's 
complaints of constant pain in his left foot.  He denied 
using a cane, crutches, or braces, but reported using an 
insert in his shoe.  He denied having any surgery.  
Examination of the left foot revealed mild pes planus and a 
callus on the plantar surface of the third metatarsal head.  
Pain was noted over the third metatarsal head, but otherwise 
there was no tenderness, instability, or weakness.  The 
veteran's gait was normal, with no abnormal weight bearing, 
inversion, or eversion.  The veteran had no hammer toes, or 
claw foot.  He reported that he worked at the Post Office, 
and was able to tend to daily activities.  An August 2003 VA 
radiology report notes findings of mild pes planus in the 
left foot.

In a November 2004 statement, the veteran's private physician 
reported that the veteran had been treated for pedal edema, 
plantarflexed metatarsal, capsulitis and excessive pronation.  
He also noted that shoe inserts had been unsuccessful at 
relieving the veteran's pain.

A December 2005 VA examination report notes the veteran's 
complaints of tenderness, pain, weakness, lack of endurance, 
incoordination, fatigability and swelling in his left foot, 
especially while standing or walking.  He denied heat, spasm, 
or redness.  Calluses were noted under the second and third 
toes.  The examiner noted that there was mild hammering of 
toes 2 and 3, and moderate hammering of toes 4 and 5.  
Examination revealed moderate limitation of subtalar joint 
motion.  Gait was antalgic; propulsion was poor.  Abnormal 
weight bearing was indicated by abnormal shoe wear pattern.  
Pes planus of the left foot and moderate pronation of the 
left foot were noted.  The examiner noted that there was no 
hallux valgus or pes cavus.  The examiner opined that the 
veteran had decreased mobility, and problems lifting and 
carrying things.  He also opined that the veteran's service-
connected disability had a mild effect on his ability to 
drive.  The veteran denied having any foot-related 
hospitalization or surgery.  He reported that he was employed 
full time as a mail carrier (truck route).  He also reported 
that he missed less than one week of work in the past 12 
months.

VA outpatient treatment records dated from 2006 to 2007 note 
the veteran's ongoing complaints of and treatment for his 
service-connected left foot disability.  A December 2006 
treatment record notes that the veteran was still employed by 
the postal service.  An April 2007 treatment record notes 
that the veteran's diabetic shoes were working out well.

III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

The veteran's left foot disability is currently rated 30 
percent under Code 5276 (for pes planus).  Moderate, 
unilateral pes planus, with weighing line over or medial to 
great toe, inward bowing of the tendo Achillis, and pain on 
manipulation and use of the feet warrants a 10 percent 
evaluation.  A 20 percent evaluation is assigned for severe, 
unilateral pes planus with evidence of marked deformity, pain 
on manipulation and use accentuated, indication of swelling 
on use and characteristic callosities.  A 30 percent 
evaluation is assigned for pronounced, unilateral pes planus 
with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Code 5276.
The current 30 percent rating under 38 C.F.R. § 4.71a, Code 
5276 is the maximum rating available under that Code.

The Board has considered whether a separate or higher rating 
is warranted under any other code.  However, the Board has 
found no other schedular basis for assigning a separate 
rating or a rating in excess of 30 percent.  See Codes 5276-
5284.

As the rating assigned is the maximum schedular rating 
available, the question of whether referral for 
extraschedular evaluation is warranted is raised by the 
record.  The Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the record reflects that the 
manifestations of the service-connected disability shown are 
contemplated by the schedular criteria.  The veteran has not 
required frequent hospitalization for the disability nor is 
there any other indication in the record that the average 
industrial impairment due to the disability would be in 
excess of that contemplated by the rating assigned.  
Accordingly, the Board concludes that referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996.  

The Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine does not apply.


ORDER

A rating in excess of 30 percent for pes valgus deformity of 
the left foot with callus over the third metatarsal head is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


